962 F. Supp. 1426 (1997)
CENTRAL FIBER CORP., Plaintiff,
v.
SITE SERVICES LTD., Defendant.
Civil Action No. 96-2534-GTV.
United States District Court, D. Kansas.
April 25, 1997.
Mark D. Hinderks, Stinson, Mag & Fizzell, P.C., Overland Park, KS, for Plaintiff.
Su Linda Jamison, Barnett Law Firm, Chtd., Kansas City, KS, for Defendant.


*1427 MEMORANDUM AND ORDER

VAN BEBBER, Chief Judge.
This breach of contract action is before the court upon defendant's motion to dismiss for lack of jurisdiction (Doc. 10). For the reasons stated below, the motion is denied.
Defendant argues that the court lacks subject matter jurisdiction to hear the case because the amount in controversy does not exceed $75,000, as the recent amendment to 28 U.S.C. § 1332(a) requires. See Laughlin v. Kmart Corp., 50 F.3d 871, 872 (10th Cir.) ("A court lacking jurisdiction ... must dismiss the cause at any stage of the proceedings in which it becomes apparent that jurisdiction is lacking.") (internal quotations and citations omitted), cert. denied, ___ U.S. ___, 116 S. Ct. 174, 133 L. Ed. 2d 114 (1995). In the complaint, plaintiff alleges damages in the amount of $64,061.89.
On October 19, 1996, Congress amended Section 1332(a), increasing the amount in controversy requirement for diversity jurisdiction from $50,000 to $75,000. Federal Courts Improvement Act of 1996, Pub.L. No. 104-317, § 205, 110 Stat. 3847, 3850 (1996). The amendment became effective ninety days after its enactment, January 17, 1997, and is not retroactive. Id.; see Turner/Ozanne v. Hyman/Power, 111 F.3d 1312, 1319 n. 9 (7th Cir.1997); Conntech Dev. Co. v. University of Conn. Educ. Prop., Inc., 102 F.3d 677, 681 n. 1 (2d Cir.1996); Evans v. Lallande, 1997 WL 170318, at *1 n. 1 (N.D.Miss. Mar.10, 1997); Ren-Dan Farms, Inc. v. Monsanto Co., 952 F. Supp. 370, 374 n. 1 (W.D.La.1997); Fox Constr., Inc. v. Welter, 1997 WL 31185, at *1 n. 1 (D.Colo. Jan.22, 1997).
"[T]he amount in controversy requirement is determined at the time the complaint was filed." Watson v. Blankinship, 20 F.3d 383, 387 (10th Cir.1994); see T.K. Hite Collision Repair, Inc. v. State Farm Mut. Auto. Ins. Co., 790 F. Supp. 254, 255 (D.Kan.1992). Because plaintiff filed its complaint on December 9, 1996, the $75,000 amount in controversy requirement does not apply to this case.
IT IS, THEREFORE, BY THE COURT ORDERED that defendant's motion to dismiss for lack of jurisdiction (Doc. 10) is denied.
The clerk shall mail copies of this order to counsel of record.
IT IS SO ORDERED.